Pendleton, J. (dissenting).
As the court dismissed the complaint, if on any theory of the evidence a cause of action was made out, the ruling was error. The action is for damages for false representations. There was evidence at the trial tending to show that defendant by its agent falsely represented to plaintiff that there was a prospective purchaser of the film referred to and that a bona fide purchase thereof was contemplated; that such representation was known to be false and was made to induce plaintiff to part with money in the attempted purchase of certain goods which defendant knew the seller had no title to; that plaintiff believed the representations to be true and relying thereon paid out the money in an attempted purchase but acquired no title to the said goods and the *45money was lost. These facts, if true, are it seems to me sufficient to constitute a cause of action and plaintiff was entitled to have the evidence submitted to the jury. To say that plaintiff fails to make out a case because there was no formal representation that the title to the goods was in the vendor seems to me to take an entirely too narrow a view. The gist of the representation was that a tona fide purchase was contemplated and this carried with it at least a belief that a title would be acquired, otherwise there could be no purchase. I see no difficulty in seeing in this an implied representation as to the title. There was concededly a fraudulent trick or device to lead plaintiff to pay its money for goods to which the vendor had no title. If the purpose and result had been to acquire the money themselves it is clear.there would be no question as to liability. It can make no difference that the purpose was to find out where their property was. The law will not be particular as to the precise form or purpose of the fraud. We have here all the elements of actionable fraud. A representation known to be false purposely made to induce plaintiff to act, a reliance thereon and resulting loss, exactly as intended and contemplated. It is said the plaintiff is in as good a position as it would have been if the representation had been true; this seems t© me entirely fallacious and to misconceive the essence of the representation which is that a tona fide transaction was contemplated. If that had been true plaintiff would not have lost its money. If there is any question as to what was intended and understood by the parties a question of fact is presented which should have been submitted to the jury. The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment affirmed, with costs.